

	

		II

		109th CONGRESS

		1st Session

		S. 1616

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 6, 2005

			Mr. Kennedy (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To modify the boundary of Lowell National

		  Historical Park, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Lowell National Historical Park

			 Boundary Adjustment Act.

		2.Lowell National

			 Historical Park

			(a)Boundary

			 modificationSection 101(a)

			 of Public Law 95–290 (16 U.S.C. 410cc–11(a)) is amended by adding at the end

			 the following:

				

					(3)Additional

				landThe boundaries of the

				park are modified to include the 5 parcels of land identified on the map

				entitled Boundary Adjustment, Lowell National Historical Park,

				numbered 475/81,424B, and dated September 2004, and more particularly described

				in section

				202(a)(2)(G).

					.

			(b)Acquisition of

			 propertySection 202(a)(2) of

			 Public Law 95–290 (16 U.S.C. 410cc–22(a)(2)) is amended by adding at the end

			 the following:

				

					(G)The following parcels of land, as

				identified on the map entitled Boundary Adjustment, Lowell National

				Historical Park, numbered 475/81,424B, and dated September 2004:

						(i)91 Pevey Street.

						(ii)The portion of 607 Middlesex Place.

						(iii)Eagle Court.

						(iv)The portion of 50 Payne Street.

						(v)726

				Broadway.

						.

			

